Walker, J.
Admitting that the partnership agreement set forth in the statement of facts, between Turpin and Meadows, did authorize Meadows to sell any of the property, real or personal, belonging to the firm, to pay the debts of the firm, it did not authorize a sale for Confederate money; and unless this sale has been ratified expressly by Turpin since his return from the army, he is not bound by it; nor did the payment by Meadows, in Confederate money, to Hammond, the agent of Richardson, cancel that debt, without a like special ratification of the act of his agent by Richardson.
These are the only points necessary to consider in the case, and they have been too often passed upon, by this and other appellate courts, to require any reference to authorities. We think the charge of the court was calculated to mislead, and did mislead the jury, and that the verdict is not supported by the evidence.
The judgment is therefore reversed, and the cause remanded.
Reversed and remanded.